WOODLEY, Judge.
The offense is the unlawful sale of whiskey in a wet area without a permit or license, two prior convictions for a like offense being alleged for enhancement of punishment purposes; the punishment, one year in jail and a fine of $500.
The statement of facts approved by the trial judge reveals no proof to sustain the allegation of the complaint and information that Willie Stevens made the sale “without first having procured a License or Permit to sell such liquor from the Texas Liquor Control Board, or from the Administrator of such Board.” It follows that the evidence is insufficient to sustain the conviction.
The judgment is reversed and the cause remanded.